FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 13, 2022

                                     No. 04-21-00463-CV

            IN THE INTEREST OF M.M., J.M.M., AND L.A.M., CHILDREN

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-00974
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

      The appellee’s brief was due on January 11, 2022. On January 11, 2022, appellee filed a
motion requesting a ten-day extension of time in which to file its brief. The motion is
GRANTED, and appellee is ORDERED to file its brief no later than January 21, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court